Exhibit 10.1

 

 

FARMER MAC MORTGAGE SECURITIES CORPORATION
as Bond Purchaser

 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP
as Issuer

 

FARMLAND PARTNERS INC.

as Issuer’s Consolidated Parent Company

 

FEDERAL AGRICULTURAL MORTGAGE CORPORATION
as Guarantor

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
AGVANTAGE® BOND PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of March 1, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

RECITALS

1

 

 

ARTICLE I DEFINITIONS

2

SECTION 1.01. Definitions

2

SECTION 1.02. Principles of Construction

6

 

 

ARTICLE II PURCHASE OF BONDS

7

SECTION 2.01. Purchase of Bonds; Minimum Denominations

7

SECTION 2.02. Interest Rates and Payment

7

SECTION 2.03. Maturity

8

 

 

ARTICLE III CONDITIONS PRECEDENT

8

SECTION 3.01. Conditions Precedent to the Purchase of Each Bond

8

SECTION 3.02. Certificate of Pledged Collateral

9

 

 

ARTICLE IV REPORTING REQUIREMENTS

10

SECTION 4.01. Annual Reporting Requirements

10

SECTION 4.02. Additional Reporting Requirements

10

SECTION 4.03. Default Notices

10

 

 

ARTICLE V REPRESENTATIONS AND COVENANTS OF THE PARTIES

11

SECTION 5.01. Representations of Farmer Mac and the Purchaser

11

SECTION 5.02. Representations of Issuer and the REIT

11

SECTION 5.03. Covenants of the REIT

13

 

 

ARTICLE VI SECURITY AND COLLATERAL

14

SECTION 6.01. Security and Collateral

14

 

 

ARTICLE VII EVENTS OF DEFAULT

14

SECTION 7.01. Events of Default

14

SECTION 7.02. Acceleration

15

SECTION 7.03. Remedies Not Exclusive

16

 

 

ARTICLE VIII MISCELLANEOUS

16

SECTION 8.01. GOVERNING LAW

16

SECTION 8.02. WAIVER OF JURY TRIAL

16

SECTION 8.03. Notices

16

SECTION 8.04. Benefit of Agreement

16

SECTION 8.05. Entire Agreement

16

SECTION 8.06. Amendments and Waivers

17

SECTION 8.07. Counterparts

17

SECTION 8.08. Termination of Agreement

17

SECTION 8.09. Survival

17

SECTION 8.10. Severability

17

 

--------------------------------------------------------------------------------


 

ARTICLE IX GUARANTEE

18

SECTION 9.01. Guarantee

18

SECTION 9.02. Control by the Guarantor

19

 

Schedule I — Addresses for Notices

Schedule II — Form of Pricing Agreement

 

Annex A — Form of AgVantage Bond (Fixed- and Floating-Rate)

Annex B — Reserved

Annex C — Officers’ Certificate

Annex D — Listing of Contributed Assets

Annex E — REIT’s Officers’ Certificate

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
AGVANTAGE BOND PURCHASE AGREEMENT

 

AMENDED AND RESTATED AGVANTAGE BOND PURCHASE AGREEMENT, dated as of March 1,
2015, among FARMER MAC MORTGAGE SECURITIES CORPORATION (the “Purchaser”), a
wholly owned subsidiary of FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a
federally-chartered instrumentality of the United States and an institution of
the Farm Credit System (“Farmer Mac” or the “Guarantor”); FARMLAND PARTNERS
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“Issuer”); FARMLAND
PARTNERS INC., a Maryland corporation, and the consolidated parent company of
Issuer (the “REIT”); and Farmer Mac, as Guarantor.

 

RECITALS

 

WHEREAS, Issuer wishes from time to time to issue and sell AgVantage Bonds to
the Purchaser, and the Purchaser wishes from time to time to purchase such
AgVantage Bonds from Issuer, all on the terms and subject to the conditions
herein provided; and

 

WHEREAS, Farmer Mac is an instrumentality of the United States formed to provide
for a secondary market for agricultural real estate mortgages and rural
utilities loans, and Issuer is a Delaware limited partnership that intends to
originate and service agricultural mortgage loans as contemplated in this
Agreement; and

 

WHEREAS, the REIT believes it to be in the best interests of its wholly owned
subsidiary, Issuer, to issue and sell AgVantage Bonds to obtain funding from
Farmer Mac, which would also benefit the REIT;

 

WHEREAS, Farmer Mac, the Purchaser and Issuer have agreed that the AgVantage
Bonds will be guaranteed by Farmer Mac and secured by the pledge of loans
secured by first liens on agricultural real estate, as provided herein;

 

WHEREAS, Farmer Mac, the Purchaser, Issuer and the REIT previously entered into
an AgVantage Bond Purchase Agreement dated August 22, 2014, as amended by
Amendment No. 1 dated October 13, 2014 and Amendment No. 2 dated December 22,
2014 (collectively, the “Existing Agreement”), pursuant to which Issuer sold
AgVantage Bonds to the Purchaser; and

 

WHEREAS, Farmer Mac, the Purchaser, Issuer and the REIT desire to combine, amend
and restate the Existing Agreement and the Amendment in this Amended and
Restated AgVantage Bond Purchase Agreement effective as of March 1, 2015 to
govern all aspects of the terms and conditions governing the rights and
obligations of parties with respect to all AgVantage Bonds issued by Issuer in
the future from time to time under this Amended and Restated AgVantage Bond
Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Farmer Mac, the Purchaser and Issuer agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.            Definitions.  As used in this Agreement, the following
terms shall have the following meanings:

 

“Accumulated Depreciation and Amortization” shall be the accumulated
depreciation and amortization of the REIT, as of the end of each Fiscal Quarter
or the Fiscal Year, as applicable, as presented in the Financial Statements.

 

“Agreement” means this Amended and Restated AgVantage Bond Purchase Agreement,
as the same may be amended from time to time.

 

“AgVantage Bonds” or “Bonds” means the debt instruments in the form of Annex A
hereto issued and sold under this Agreement, or any one or more of them as the
context may require.

 

“Bond Documents” means the Bonds, this Agreement, and the Pledge Agreement.

 

“Bond Interest Rate” means the rate of interest applicable to any particular
Bond, as set forth in the applicable Pricing Agreement.

 

“Borrower” means a limited liability company or other entity organized and
domiciled under the laws of any state in the United States of America that is
principally-owned by Issuer and that owns the agricultural real estate securing
one or more Qualified Loans.

 

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
any of the Federal Reserve Bank of New York, Farmer Mac’s office in Washington,
DC or Issuer’s main office in Westminster, Colorado is not open for business.

 

“Capitalized Interest” means interest that is added to the cost of a long-term
asset rather than expensed.

 

“Certificate of Pledged Collateral” has the meaning given to that term in the
Pledge Agreement.

 

“Closing Date” means the date of the funding of each issuance of AgVantage Bonds
hereunder, which date shall be set forth in the applicable Pricing Agreement.

 

“Collateral Agent” means Farmer Mac, as collateral agent under the Pledge
Agreement, or its successor, as appointed pursuant to the terms set forth in
Article 3 of the Pledge Agreement.

 

“Contributed Asset Agreed Value” means $71,677,570, which is the appraised value
of the Contributed Assets, as agreed upon hereby by each of the parties to this
Agreement; provided, however, that in the event that any Contributed Asset is
sold in whole or in part by the REIT or the Issuer to a third party, then the
Contributed Asset Agreed Value shall be adjusted downward (i) if such
Contributed Asset is sold in whole, by the full amount of the appraised

 

2

--------------------------------------------------------------------------------


 

value of such Contributed Asset, as set forth on Annex D, or (ii) if such
Contributed Asset is sold in part, by a pro-rated amount of the appraised value
for such Contributed Asset, as is reasonably agreed upon by the parties hereto,
with such pro-rated amount based upon factors including, but not limited to, the
appraisal of such Contributed Asset, the amount and type of acreage of the
Contributed Asset sold, and the tillable acreage of such Contributed Asset.

 

“Contributed Assets” means the assets of the REIT contributed to Issuer at the
time of the REIT’s initial public offering on April 16, 2014 that are listed on
Annex D.

 

“Contributed Asset Value Difference” means initially$33,322,146, which is the
difference between the Historical Cost of the Contributed Assets and the
Contributed Asset Agreed Value; provided, however, that in the event that any
Contributed Asset is sold in whole or in part by the REIT or the Issuer to a
third party, then the Contributed Asset Value Difference shall mean the
difference between the Historical Cost of the Contributed Asset and the
Contributed Asset Agreed Value for such Contributed Asset, each as adjusted
downward as described herein.

 

“Control Party” means (i) the Guarantor, so long as no Guarantor Default has
occurred and is continuing, or (ii) the holders of the AgVantage Bonds for so
long as a Guarantor Default has occurred and is continuing.

 

“Dollar” or “$” means the lawful money of the United States of America.

 

“EBITDA” means earnings before interest, taxes, depreciation, and amortization.

 

“Equity Offering Proceeds” means the amount of net proceeds of any offerings or
issuances of common equity securities (including proceeds from issuances of
senior common stock but excluding proceeds from issuances of preferred term
stock that is required to be accounted for as debt under GAAP) completed by the
REIT after the date hereof, as set forth in the offering documents for any such
offerings or issuances; provided, however, that to the extent any amount of such
net proceeds are used to retire or redeem any existing or outstanding class or
series of equity issued by the REIT as set forth in the offering documents for
any such offerings or issuances, then the Equity Offering Proceeds shall be
reduced by that amount; provided further, that to the extent the offering
documents for any such offerings or issuances do not clearly identify, in the
reasonable judgment of Farmer Mac, the amount of net proceeds used to retire or
redeem any existing or outstanding class or series of equity securities issued
by the REIT, then Issuer shall cause the REIT to provide such information as is
reasonably requested by Farmer Mac to enable Farmer Mac to perform an accurate
calculation of the amount of Equity Offering Proceeds resulting from an offering
or issuance of equity securities completed by the REIT.

 

“Event of Default” has the meaning given to that term in Section 7.01.

 

“Final Issuance Date” means the earlier of:  (a) two years from the date on
which an issuance of AgVantage Bonds is first issued hereunder; and (b) such
date as Farmer Mac, in its sole discretion, determines that a material adverse
change has occurred in the financial condition or business of Issuer or the REIT
since the end of the REIT’s most recently completed Fiscal Year for which
audited Financial Statements are available and have been provided to

 

3

--------------------------------------------------------------------------------


 

Farmer Mac and which has not been set forth in documents, certificates or
financial information furnished to Farmer Mac as of the date hereof.

 

“Final Maturity Date” means December 31, 2029, or such other date as agreed to
by the parties.

 

“Financial Covenants” has the meaning given to that term in Section 5.03.

 

“Financial Statements”, in respect of a Fiscal Year, means the publicly filed
consolidated financial statements (including footnotes) of the REIT prepared in
accordance with U.S. generally accepted accounting principles for that Fiscal
Year as audited by independent certified public accountants selected by the
REIT, and in respect of a Fiscal Quarter, means the publicly filed unaudited
interim consolidated financial statements of the REIT prepared in accordance
with U.S. generally accepted accounting principles for that Fiscal Quarter.

 

“Fiscal Quarter” means each fiscal quarter of the REIT, as such may be changed
from time to time, which at the date hereof commence on January 1, April 1,
July 1, and October 1 of each calendar year and end on March 31, June 30,
September 30, and December 31 of the same calendar year, respectively.

 

“Fiscal Year” means the fiscal year of the REIT, as such may be changed from
time to time, which at the date hereof commences on January 1 of each calendar
year and ends on December 31 of the same calendar year.

 

“Fixed Charge Coverage Ratio” means the ratio of (a) the sum of the REIT’s
(i) aggregate EBITDA, as presented in the Financial Statements, for the prior
four Fiscal Quarters for which Financial Statements are available, which
includes the most recently reported quarter and (ii) aggregate Non-Cash Expenses
as presented in the Financial Statements, for the prior four Fiscal Quarters for
which Financial Statements are available, which includes the most recently
reported quarter to (b) the sum of the REIT’s (i) aggregate interest expense as
presented in the Financial Statements, for the prior four Fiscal Quarters for
which Financial Statements are available, which includes the most recently
reported quarter, (ii) aggregate Capitalized Interest, for the prior four Fiscal
Quarters for which Financial Statements are available, which includes the most
recently reported quarter , (iii) aggregate preferred dividend payments as
presented in the Financial Statements, to the extent required to be reflected as
debt on the REIT’s Financial Statements, for the prior four Fiscal Quarters for
which Financial Statements are available, which includes the most recently
reported quarter, and (iv) aggregate Lease Payments, for the prior four Fiscal
Quarters for which Financial Statements are available, which includes the most
recently reported quarter.

 

“Guaranteed Obligations” has the meaning given to that term in Section 9.01.

 

“Guarantor Default” means a default by the Guarantor under its obligations
pursuant to Article IX which is existing and continuing.

 

“Historical Cost of the Contributed Assets” means $38,355,424; provided,
however, that in the event that any Contributed Asset is sold in whole or in
part by the REIT or the Issuer to a third party, then the Historical Cost of the
Contributed Assets shall be adjusted

 

4

--------------------------------------------------------------------------------


 

downward (i) if such Contributed Asset is sold in whole, by the full amount of
the historical cost of such Contributed Asset, as set forth on Annex D, or
(ii) if such Contributed Asset is sold in part, by a pro-rated amount of the
historical cost for such Contributed Asset, as is reasonably agreed upon by the
parties hereto, with such pro-rated amount based upon factors including, but not
limited to, the total historical cost of such Contributed Asset, the amount and
type of acreage of the Contributed Asset sold, and the tillable acreage of such
Contributed Asset.

 

“Intangible Asset Value” shall be the aggregate value of the intangible assets
held by the REIT, as of the end of each Fiscal Quarter or the Fiscal Year, as
applicable, as presented in the Financial Statements.

 

“Interest Payment Date” means the dates set forth in the Pricing Agreement for
Bonds as the interest payment dates therefor; provided, however, that if any
such date is not a Business Day, such Interest Payment Date that would otherwise
be such date will be the next Business Day following such date.

 

“Lease Payments” means payments related to capital and operating leases, as
presented, as of the end of each Fiscal Quarter or the Fiscal Year, as
applicable, as presented in the Financial Statements.

 

“Leverage Ratio” means the ratio of the REIT’s Total Debt to the REIT’s Total
Assets.

 

“Minimum Required Collateralization Level” has the meaning given to that term in
the Pledge Agreement.

 

“Minimum Tangible Net Worth” shall be calculated pursuant to the following
formula, with all measures set forth below that are presented in the Financial
Statements to be as of the end of the second Fiscal Quarter of the 2014 Fiscal
Year:

 

0.8 * (Stockholders’ Equity + Contributed Asset Value Difference + Accumulated
Depreciation and Amortization — Intangible Asset Value + Equity Offering
Proceeds)

 

“Non-Cash Expenses” means any expenses that were accounted for in the
calculation of the REIT’s EBITDA that did not, and are not expected to, result
in a disbursement of cash. Non-Cash Expenses may include, but are not limited
to, stock-based compensation expense and any other compensation for products or
services paid in stock of the REIT or units of the Issuer.  The REIT or the
Issuer shall inform Farmer Mac of the items included in the Non-Cash Expenses
calculation to the extent requested by Farmer Mac.

 

“Nonperforming Assets” means the sum of the unpaid principal balance of all
loans owned by Issuer that are 90 or more days delinquent, in foreclosure, or in
bankruptcy.

 

“Nonperforming Asset Rate” means the ratio of Nonperforming Assets to the unpaid
principal balance of all loans owned by Issuer.

 

“Notice of Requested Borrowing” has the meaning set forth in Section 2.01
hereof.

 

5

--------------------------------------------------------------------------------


 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Pledge Agreement” means the Amended and Restated Pledge and Security Agreement
dated as of the date hereof, among Issuer, the REIT, the Purchaser, Farmer Mac
and the Collateral Agent.

 

“Pricing Agreement” means the Pricing Agreement for each issuance of Bonds among
Farmer Mac, the Purchaser and Issuer in the form of Schedule II attached hereto.

 

“Qualified Collateral” has the meaning given to that term in the Pledge
Agreement.

 

“Qualified Loans” has the meaning given to that term in the Pledge Agreement.

 

“Stockholders’ Equity” shall be the stockholders’ equity of the REIT, as of the
end of each Fiscal Quarter or the Fiscal Year, as applicable, as presented in
the Financial Statements.

 

“Tangible Net Worth” means the tangible net worth of the REIT, calculated as
follows:

 

(Stockholders’ Equity + Contributed Asset Value Difference + Accumulated
Depreciation and Amortization — Intangible Asset Value)

 

“Total Assets” means the sum of (a) the Contributed Asset Value Difference and
(b) the total assets as of the end of each Fiscal Quarter or the Fiscal Year, as
applicable, as presented in the Financial Statements; provided, however, that in
the event that the REIT no longer records the Contributed Assets on a historical
cost basis, then Farmer Mac, in its sole discretion, may determine that clause
(a) shall no longer be included in the calculation of Total Assets.

 

“Total Debt” means the total debt of the REIT as of the end of each Fiscal
Quarter or the Fiscal Year, as applicable, as presented in the Financial
Statements.

 

SECTION 1.02.            Principles of Construction.  Unless the context shall
otherwise indicate, the terms defined in Section 1.01 hereof include the plural
as well as the singular and the singular as well as the plural.  The words
“hereafter”, “herein”, “hereof”, “hereto” and “hereunder”, and words of similar
import, refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision.  The words “include”, “includes” and “including”
shall be construed to be followed by the words “without limitation.”  References
to Exhibits, Articles, Sections, paragraphs, subparagraphs and clauses shall be
construed as references to the Exhibits, Articles, Sections, paragraphs,
subparagraphs and clauses of this Agreement.  All accounting terms used and not
expressly defined herein shall have the meanings given to them in accordance
with United States generally accepted accounting principles, and the term
“generally accepted accounting principles” shall mean such accounting principles
which are generally accepted at the date or time of any computation or at the
date hereof.  The descriptive

 

6

--------------------------------------------------------------------------------


 

headings of the various articles and sections of this Agreement were formulated
and inserted for convenience only and shall not be deemed to affect the meaning
or construction of the provisions hereof.

 

ARTICLE II

 

PURCHASE OF BONDS

 

SECTION 2.01.            Purchase of Bonds; Minimum Denominations.  The
Purchaser agrees to purchase Bonds, at 100% of their principal amount, from time
to time before the Final Issuance Date, as requested by Issuer by written notice
(each, a “Notice of Requested Borrowing”) and approved by Farmer Mac in an
aggregate principal amount, for all Bonds outstanding hereunder at any one time,
not in excess of $150,000,000, subject to satisfaction of the conditions set
forth herein and agreement between the parties hereto as to the terms of the
applicable Pricing Agreement.  Issuer may borrow, repay (subject to the terms of
the applicable Bonds being repaid) and reborrow funds at any time or from time
to time up to, but not including, the Final Issuance Date; provided that Issuer
shall not be eligible to borrow funds under this Agreement at any time that
Farmer Mac has determined that there has been a material adverse change in the
financial condition or business of Issuer or the REIT.  Each advance under this
Agreement shall be disbursed in a minimum amount of $1 million and additional
increments of $50,000 or such other amounts as agreed to in the applicable
Pricing Agreement.  Each Bond shall price, close and fund at times mutually
agreeable to the parties hereto, subject to satisfaction of the conditions set
forth herein and in accordance with the procedures set forth in Section 2.02(c)
hereof, unless otherwise agreed by the parties hereto and set forth in the
applicable Pricing Agreement.  No Bond will be purchased without the signature
of Issuer on such Bond, and each Bond purchased hereunder shall be the
obligation of Issuer.

 

SECTION 2.02.            Interest Rates and Payment.

 

(a)  Each Bond shall bear interest, payable semi-annually in arrears (unless
otherwise agreed by the parties hereto and set forth in the applicable Pricing
Agreement) on the outstanding principal amount thereof (computed on the basis of
a 30-day month and a 360-day year unless otherwise agreed by the parties hereto
and set forth in the applicable Pricing Agreement) from its date of issuance
until final payment on the maturity date thereof or otherwise at a fixed rate or
floating rate, as specified for the term of such Bond in the applicable Pricing
Agreement.  Interest only shall be payable on each Interest Payment Date.  The
Interest Payment Dates shall be determined at the time of, and set forth in, the
applicable Pricing Agreement.  The principal amount of each Bond, together with
any accrued but unpaid interest, shall be due and payable in full on the
applicable maturity date for such Bond.

 

(b)  Default Interest.  To the extent any payment of interest or principal is
not paid when due, interest shall continue to accrue thereon at the applicable
rate per annum determined as provided above plus two (2) percent (2%).

 

7

--------------------------------------------------------------------------------


 

(c)  Notice of Requested Borrowing; Determination of Applicable Margin;
Procedure for Pricing.  (i)   Each Notice of Requested Borrowing shall indicate
the requested amount of the Bond and the desired maturity date of such Bond that
Issuer requests to be purchased.  A Notice of Requested Borrowing may request
preliminary pricing indications for more than one maturity.  Each Notice of
Requested Borrowing shall also provide name, telephone and email contact
information of an authorized representative of Issuer.

 

(ii) Upon receipt of a Notice of Requested Borrowing from Issuer, Farmer Mac
shall, within 2 Business Days, subject to the condition that Issuer has already
provided information to Farmer Mac concerning Issuer, the proposed Borrowers, or
the REIT as reasonably requested by Farmer Mac, provide to Issuer a preliminary
indication of the applicable Bond Interest Rate.  Farmer Mac shall not be
obligated to provide an indication of pricing if Farmer Mac uses its best
efforts to obtain and provide such preliminary indication, but determines in its
sole discretion reasonably exercised that market conditions are unfavorable for
the issuance of debt to fund Bonds with the terms set forth in the Notice of
Requested Borrowing.  Upon an acceptance of such preliminary indication of
pricing by Issuer, the applicable Bond will price within a mutually agreeable
time period (and may price on the day of the preliminary pricing if the parties
so agree) with the agreed upon Bond Interest Rate being evidenced in the
applicable Pricing Agreement.

 

(d)  Payments and Prepayments.  Each Bond shall not be prepayable during the
term of such Bond unless otherwise agreed by the parties hereto and set forth in
the applicable Pricing Agreement, which will set forth a schedule of any
permitted prepayment dates.  Unless otherwise agreed by the parties hereto and
set forth in the applicable Pricing Agreement, any such permitted prepayment by
Issuer shall be in whole upon at least nine business days’ written notice to
Farmer Mac.

 

SECTION 2.03.            Maturity.  Each Bond shall mature on the maturity date
set forth in the applicable Pricing Agreement and in any event no later than the
Final Maturity Date.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

SECTION 3.01.            Conditions Precedent to the Purchase of Each Bond.  On
each Closing Date, the Purchaser shall be under no obligation to purchase any
Bond unless and until the following conditions have been satisfied:

 

(a)  The Bonds.  Farmer Mac shall have received the original of such Bonds, each
duly executed on behalf of Issuer, in the applicable form attached as Annex A
hereto, or otherwise in a form agreed by the parties.

 

8

--------------------------------------------------------------------------------


 

(b)  The Pledge Agreement.  Farmer Mac shall have received an original of the
Pledge Agreement duly executed on behalf of Issuer, the REIT and the Collateral
Agent.

 

(c)  Opinion of Counsel.  Farmer Mac shall have received an opinion of counsel
to Issuer in form and substance acceptable to Farmer Mac.

 

(d)  Financial and Other Information.  Issuer shall have provided Farmer Mac
with the REIT’s most recent Financial Statements and such other information
concerning Issuer, the Borrowers, and the REIT as Farmer Mac shall have
reasonably requested.

 

(e)  No Material Adverse Change.  Issuer and the REIT shall have certified to
Farmer Mac (in the manner specified in paragraph (i) of this Section 3.01), and
Farmer Mac shall be satisfied, that no material adverse change shall have
occurred in the financial condition or business of Issuer or the REIT between
the end of the REIT’s most recently completed Fiscal Year for which audited
Financial Statements are available and have been provided to Farmer Mac and the
date of the purchase of such Bond, which has not been set forth in documents,
certificates or financial information furnished to Farmer Mac or publicly filed.

 

(f)  UCC Filing.  Issuer shall have provided Farmer Mac with evidence that
Issuer has filed the applicable UCC financing statement required pursuant to the
Pledge Agreement.

 

(g)  No Event of Default.  Issuer and the REIT shall have certified to Farmer
Mac and Farmer Mac shall be satisfied that no Event of Default shall have
occurred and be continuing.

 

(h)  Compliance with Financial Covenants.  The REIT shall have certified to
Farmer Mac and Farmer Mac shall be satisfied that the REIT is in compliance with
all Financial Covenants contained herein.

 

(i)  Certification of Senior Management.  The REIT and Issuer shall have
provided Farmer Mac a certification by any president, vice president or Chief
Financial Officer of each of the REIT and Issuer, substantially in the form of
Annex C attached hereto, as to the following: (i) that Issuer is an institution
organized as a Delaware limited partnership with the appropriate expertise,
experience and qualifications to make agricultural mortgage loans to the
Borrowers; (ii) the matters to be certified under paragraphs (e), (g) and (h) of
this Section 3.01; and (iii) the representations and warranties of Issuer and
the REIT are true and correct in all material respects except with respect to
representations or warranties that relate to a specific date or time.

 

SECTION 3.02.            Certificate of Pledged Collateral.  No later than three
Business Days after each advance hereunder, Issuer shall provide to Farmer Mac
and the Collateral Agent (if not Farmer Mac) a copy of a Certificate of Pledged
Collateral.  The

 

9

--------------------------------------------------------------------------------


 

Certificate of Pledged Collateral will be dated not earlier than the last day of
the immediately preceding calendar month, or a more recent date, at Issuer’s
option, in accordance with the terms of the Pledge Agreement.

 

ARTICLE IV

 

REPORTING REQUIREMENTS

 

SECTION 4.01.            Annual Reporting Requirements.  So long as any Bonds
remain outstanding, Issuer or the REIT, as applicable, shall provide Farmer Mac
with the following items within 90 days of the end of each Fiscal Year, in each
case, in form and substance satisfactory to Farmer Mac:

 

(a)  the Financial Statements for such Fiscal Year;

 

(b)  a Certificate of Pledged Collateral;

 

(c)  an inventory from the Collateral Agent (if not Farmer Mac), or such other
evidence as is reasonably satisfactory to Farmer Mac, as to the Qualified
Collateral held by the Collateral Agent (if not Farmer Mac) at the end of such
Fiscal Year;

 

(d)  the Nonperforming Asset Rate as of the last day of the end of the
immediately preceding Fiscal Year; and

 

(e)  such other information concerning Issuer, the Borrowers, the REIT or the
Qualified Collateral as is reasonably requested by Farmer Mac.

 

SECTION 4.02.            Additional Reporting Requirements.  So long as any
Bonds remain outstanding, Issuer or the REIT, as applicable, shall provide to
Farmer Mac, not more than thirty-five (35) Business Days following the end of
each of Issuer’s calendar quarters, (i) a report in a format reasonably
acceptable to Farmer Mac that identifies each Qualified Loan that constitutes
Qualified Collateral, and such other information concerning Issuer, the REIT,
the Borrowers, or the Qualified Collateral as is reasonably requested by Farmer
Mac, and (ii) notification of and information reasonably requested by Farmer Mac
regarding the sale, in whole or in part, of any Contributed Asset that occurs
during the Issuer’s prior calendar quarter.  So long as any Bonds remain
outstanding, the REIT shall also provide to Farmer Mac, not more than forty-five
(45) calendar days following the end of each of the REIT’s Fiscal Quarters, a
certification, substantially in the form of Annex E, certifying that the REIT is
in compliance with the applicable Financial Covenants contained herein as of the
end of the most recently ended Fiscal Quarter.

 

SECTION 4.03.            Default Notices.  If an action, occurrence or event
shall happen that is, or with notice and the passage of time would become, an
Event of Default, Issuer shall deliver a notice of such action, occurrence or
event to Farmer Mac before 4:00 p.m. (District of Columbia time) on the Business
Day following the date Issuer becomes aware of such action, occurrence or event,
and, if such Event of Default should occur, shall submit to

 

10

--------------------------------------------------------------------------------


 

Farmer Mac, within five days thereafter, a report setting forth its views as to
the reasons for the Event of Default, the anticipated duration of the Event of
Default and what corrective actions Issuer is taking to cure such Event of
Default.

 

ARTICLE V

 

REPRESENTATIONS AND COVENANTS OF THE PARTIES

 

SECTION 5.01.            Representations of Farmer Mac and the Purchaser.  Each
of Farmer Mac and the Purchaser jointly and severally represent to Issuer that
on the date hereof and on each date on which the Purchaser purchases a Bond from
Issuer:

 

(a)  it has all necessary authority and has taken all necessary corporate
action, and obtained all necessary approvals, in order for it to execute and
deliver all Bond Documents to which it is a party and for its obligations and
agreements under the Bond Documents to constitute valid and binding obligations
of Farmer Mac and the Purchaser; and in particular the terms of the transaction,
and the actions taken by Farmer Mac and the Purchaser, are in compliance with
and in satisfaction of the requirements of the Farm Credit Administration, as
amended, or waived by the Farm Credit Administration, and no approval, consent,
or authorization is required to be obtained or given, as the case may be, with,
from or by the Farm Credit Administration or any other regulatory agency having
jurisdiction over Farmer Mac to authorize the execution and delivery by Farmer
Mac of this Agreement, any of the other Bond Documents or the applicable Pricing
Agreement; and

 

(b)  The Purchaser is purchasing the Bonds for its own account and not with a
view to the distribution thereof, provided that the disposition by Farmer Mac or
the Purchaser of their property shall at all times be within their control. 
Farmer Mac and the Purchaser each understands that the Bonds have not been
registered under the Securities Act of 1933, as amended, and may be resold only
if an exemption from registration is available.

 

SECTION 5.02.            Representations of Issuer and the REIT.  Issuer and the
REIT, as applicable, hereby represent to Farmer Mac and the Purchaser that on
the date hereof and on each date on which the Purchaser purchases a Bond from
Issuer:

 

(a)  Each of Issuer and the REIT has been duly organized and is validly existing
and in good standing in the jurisdiction of its organization;

 

(b)  Each of Issuer and the REIT has the corporate power and authority to
execute and deliver this Agreement, each of the other Bond Documents and the
applicable Pricing Agreement, to consummate the transactions contemplated hereby
and thereby and to perform each of its obligations hereunder and thereunder;

 

11

--------------------------------------------------------------------------------


 

(c)  Each of Issuer and the REIT has taken all necessary corporate and other
action to authorize the execution and delivery of this Agreement, each of the
other Bond Documents and the applicable Pricing Agreement, the consummation by
each of Issuer and the REIT of the transactions contemplated hereby and thereby
and the performance by each of Issuer and the REIT of each of its obligations
hereunder and thereunder;

 

(d)  this Agreement, each of the other Bond Documents and the applicable Pricing
Agreement have been duly authorized, executed and delivered by each of Issuer
and the REIT and constitute the legal, valid and binding obligations of each of
Issuer and the REIT, enforceable against each of Issuer and the REIT in
accordance with their respective terms, subject to: (i) applicable bankruptcy,
reorganization, insolvency, moratorium and other laws of general applicability
relating to or affecting creditors’ rights generally; and (ii) the application
of general principles of equity regardless of whether such enforceability is
considered in a proceeding in equity or at law;

 

(e)  no approval, consent, authorization, order, waiver, exemption, variance,
registration, filing, notification, qualification, license, permit or other
action is required to be obtained, given, made or taken, as the case may be,
with, from or by any regulatory body, administrative agency or governmental
authority having jurisdiction over each of Issuer or the REIT or any third party
under any agreement to which each of Issuer or the REIT is a party to authorize
the execution and delivery by each of Issuer and the REIT of this Agreement, any
of the other Bond Documents or the applicable Pricing Agreement, or the
consummation by each of Issuer and the REIT of the transactions contemplated
hereby or thereby or the performance by each of Issuer and the REIT of each of
its obligations hereunder or thereunder;

 

(f)  neither the execution or delivery by each of Issuer or the REIT of this
Agreement, any of the other Bond Documents or the applicable Pricing Agreement
nor the consummation by each of Issuer or the REIT of any of the transactions
contemplated hereby or thereby nor the performance by each of Issuer or the REIT
of each of its obligations hereunder or thereunder, including, without
limitation, the pledge of the Qualified Loans (as such term is defined in the
Pledge Agreement) to Farmer Mac, conflicts with or will conflict with, violates
or will violate, results in or will result in a breach of, constitutes or will
constitute a default under, or results in or will result in the imposition of
any lien or encumbrance pursuant to any term or provision of the articles of
incorporation or the bylaws of each of Issuer or the REIT or any provision of
any existing law or any rule or regulation currently applicable to each of
Issuer or the REIT or any judgment, order or decree of any court or any
regulatory body, administrative agency or governmental authority having
jurisdiction over each of Issuer or the REIT or the terms of any mortgage,
indenture, contract or other agreement to which Issuer is a party or by which
each of Issuer or the REIT or any of each of its properties is bound;

 

12

--------------------------------------------------------------------------------


 

(g)  there is no action, suit, proceeding or investigation before or by any
court or any regulatory body, administrative agency or governmental authority
presently pending or, to the actual knowledge of each of Issuer or the REIT,
threatened with respect to each of Issuer or the REIT, this Agreement, any of
the other Bond Documents or the applicable Pricing Agreement challenging the
validity or enforceability of this Agreement, any of the other Bond Documents or
the applicable Pricing Agreement, or seeking to restrain, enjoin or otherwise
prevent each of Issuer or the REIT from engaging in its business as currently
conducted or the consummation by each of Issuer or the REIT of the transactions
contemplated by this Agreement, any of the other Bond Documents or the
applicable Pricing Agreement, or which, if adversely determined, would have a
material adverse effect on each of Issuer’s or the REIT’s financial condition or
either of its ability to perform each of its obligations under this Agreement,
any of the other Bond Documents or the applicable Pricing Agreement;

 

(h)  Issuer has the appropriate expertise, experience and qualifications to make
agricultural mortgage loans similar to the mortgage loans (to the Borrowers)
contemplated hereby;

 

(i)  no material adverse change has occurred in the financial condition or
business of Issuer or the REIT between the end of the REIT’s most recently
completed Fiscal Year for which Financial Statements are available and have been
provided to Farmer Mac and the date this representation is given which has not
been set forth in documents, certificates or financial information furnished to
Farmer Mac or publicly filed; and

 

(j)  as to each Bond purchased by Purchaser, Issuer made a reasonable
determination, as of the date on which the Purchaser purchased such Bond from
Issuer, that the applicable Borrower under each Qualified Loan pledged to secure
such Bond at the time of such purchase had sufficient repayment capacity to
perform under such Qualified Loan without requiring repayment support from any
other Borrower.

 

SECTION 5.03.            Covenants of the REIT.  The REIT hereby covenants that,
on the date hereof, on each date on which the Purchaser purchases a Bond from
Issuer, and as of the end of each Fiscal Quarter following the date hereof
(except that the covenant set forth in subsection (b) will become effective and
the REIT must begin to comply with the covenant set forth in subsection (b) as
of the end of the second Fiscal Quarter of the 2015 Fiscal Year), the REIT is in
compliance with the following covenants (collectively, the “Financial
Covenants”):

 

(a)  the Leverage Ratio of the REIT shall not be more than sixty percent (60%);

 

(b)  the Fixed Charge Coverage Ratio of the REIT shall be at least 1.5; and

 

(c)  the Tangible Net Worth of the REIT shall be at least equal to or greater
than the Minimum Tangible Net Worth; provided, however, that this

 

13

--------------------------------------------------------------------------------


 

Financial Covenant shall not restrict the REIT from making the minimum dividend
payments required to maintain its status as a real estate investment trust and
in such case, shall not be deemed a violation of this Financial Covenant.

 

ARTICLE VI

 

SECURITY AND COLLATERAL

 

SECTION 6.01.            Security and Collateral.

 

(a)  To secure the full and punctual payment of the Bonds, Issuer and the REIT
shall enter into the Pledge Agreement pursuant to which Issuer and the REIT
shall grant a perfected security interest to the Collateral Agent, for the
ratable benefit of the holders of the Bonds and the Guarantor, in and shall
pledge and collaterally assign to and with the Collateral Agent the Qualified
Collateral and all of the rights, remedies, title and interest of Issuer and the
REIT in and to the Qualified Collateral in which the Issuer and the REIT have
rights or the power to transfer rights to a secured party.

 

(b)  Issuer shall cause (i) the value of the Qualified Collateral (as determined
in accordance with the Pledge Agreement) to be at all times not less than 110%
of the aggregate outstanding principal amount of the Bonds and (ii) the value of
the Qualified Loans (as determined in accordance with the Pledge Agreement) to
be at all times not less than 100% of the aggregate outstanding principal amount
of the Bonds.

 

(c)  Issuer shall not create, or permit to exist, any pledge, lien, charge,
mortgage, encumbrance, debenture, hypothecation or other similar security
instrument that secures, or in any way attaches to, such Qualified Collateral,
other than the lien of the Pledge Agreement and the Permitted Liens (as defined
in the Pledge Agreement), without the prior written consent of Farmer Mac.

 

(d)  The Qualified Loans will at all times meet the Eligibility Criteria as
defined in the Pledge Agreement.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01.            Events of Default.  Each of the following actions,
occurrences or events shall, but only (except in the case of subsections (a),
(d) (e), and (f) below) if Issuer or the REIT do not cure such action,
occurrence or event within 45 days of notice from Farmer Mac requesting that it
be cured, constitute an “Event of Default” under the terms of this Agreement:

 

(a)  a failure by Issuer to make a payment of principal or interest on any Bond
for more than two Business Days after the same becomes due and payable;

 

14

--------------------------------------------------------------------------------


 

(b)  a material representation by Issuer or the REIT to Farmer Mac in connection
with this Agreement, any Bond or the Pledge Agreement, or any material
information reported pursuant to Article V, shall prove to be incorrect or
untrue in any material respect when made or deemed made;

 

(c)  a failure or breach by Issuer or the REIT to comply with any other covenant
(including any of the Financial Covenants) or provision contained in this
Agreement or any Bond or the Pledge Agreement (other than a failure by Issuer to
maintain the Minimum Required Collateralization Level);

 

(d)  the entry of a decree or order by a court having jurisdiction in the
premises adjudging Issuer or the REIT a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of Issuer or the REIT under the Federal Bankruptcy
Act or any other applicable Federal or State law or law of the District of
Columbia, or appointing a receiver, liquidator, assignee, trustee, sequestrator
(or other similar official) of Issuer or the REIT or of any substantial part of
either of its property, or ordering the winding up or liquidation of either of
its affairs, and the continuance of any such decree or order unstayed and in
effect for a period of 60 consecutive days;

 

(e)  the commencement by Issuer or REIT of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by either of Issuer or the REIT to the
institution of bankruptcy or insolvency proceedings against it, or the filing by
either Issuer or the REIT of a petition or answer or consent seeking
reorganization or relief under the Federal Bankruptcy Act or any other
applicable Federal or State law or law of the District of Columbia, or the
consent by either Issuer or the REIT to the filing of any such petition or to
the appointment of receiver, liquidator, assignee, trustee, sequestrator (or
similar official) of Issuer or the REIT or of any substantial part of either of
its property, or the making by either Issuer or the REIT of an assignment for
the benefit of creditors, or the admission by either Issuer or the REIT in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by Issuer or the REIT in furtherance of any such
action; or

 

(f)  a failure by Issuer or the REIT to maintain the Minimum Required
Collateralization Level, if Issuer or the REIT do not cure such action,
occurrence or event within 30 days of the earlier of (i) notice from Farmer Mac
requesting that it be cured, or (ii) the first day on which either Issuer or the
REIT becomes aware of such failure.

 

SECTION 7.02.            Acceleration.  Upon the occurrence, and during the
continuance, of an Event of Default, Farmer Mac may, upon written notice to that
effect to Issuer, declare the entire principal amount of, and accrued interest
on, the Bonds at the time outstanding to be immediately due and payable.

 

15

--------------------------------------------------------------------------------


 

SECTION 7.03.            Remedies Not Exclusive.  Upon the occurrence, and
during the continuance, of an Event of Default, Farmer Mac shall be entitled to
take such other action as is provided for by law, in this Agreement, or in any
of the other Bond Documents, including injunctive or other equitable relief.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.            GOVERNING LAW.  EXCEPT AS SET FORTH IN SECTION 9.01
HEREOF, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
FEDERAL LAW.  TO THE EXTENT FEDERAL LAW INCORPORATES STATE LAW, THAT STATE LAW
SHALL BE THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED THEREIN.

 

SECTION 8.02.            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.02.

 

SECTION 8.03.            Notices.  All notices and other communications
hereunder to be made to any party shall be in writing and shall be addressed as
specified in Schedule I attached hereto as appropriate except as otherwise
provided herein.  The address, telephone number, or facsimile number for any
party may be changed at any time and from time to time upon written notice given
by such changing party to the other parties hereto.  A properly addressed notice
or other communication shall be deemed to have been delivered at the time it is
sent by facsimile (fax) transmission to the party or parties to which it is
given.

 

SECTION 8.04.            Benefit of Agreement.  This Agreement shall become
effective when it shall have been executed by Farmer Mac, the Purchaser, Issuer
and the REIT, and thereafter shall be binding upon and inure to the respective
benefit of the parties and their permitted successors and assigns.

 

SECTION 8.05.            Entire Agreement.  This Agreement, including the
Schedules and Annexes hereto, and the other Bond Documents, constitute the
entire agreement between the parties hereto concerning the matters contained
herein and supersede all prior oral and written agreements and understandings
between the parties.

 

16

--------------------------------------------------------------------------------


 

SECTION 8.06.            Amendments and Waivers.

 

(a)  No provision of this Agreement may be amended or modified except pursuant
to an agreement in writing entered into by Farmer Mac, the Purchaser, Issuer and
the REIT.  No provision of this Agreement may be waived except in writing by the
party or parties receiving the benefit of and under such provision.

 

(b)  No failure or delay of Farmer Mac, the Purchaser, Issuer or the REIT in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  No waiver of any provision of this Agreement or consent to any
departure by Issuer or the REIT therefrom shall in any event be effective unless
the same shall be authorized as provided in paragraph (a) of this Section 8.06,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  No notice or demand on Issuer or the REIT
in any case shall entitle Issuer or the REIT to any other or further notice or
demand in similar or other circumstances.

 

SECTION 8.07.            Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

SECTION 8.08.            Termination of Agreement.  This Agreement shall
terminate upon the indefeasible payment in full of all amounts payable hereunder
and under the Bonds.

 

SECTION 8.09.            Survival.  The representations and warranties of each
of the parties hereto contained in this Agreement and contained in each of the
other Bond Documents, and the parties’ obligations under any and all thereof,
shall survive and shall continue in effect following the execution and delivery
of this Agreement, any disposition of the Bonds and the expiration or other
termination of any of the other Bond Documents, but, in the case of each Bond
Document, shall not survive the expiration or the earlier termination of such
Bond Document, except to the extent expressly set forth in such Bond Document.

 

SECTION 8.10.            Severability.  If any term or provision of this
Agreement or any Bond Document or the application thereof to any circumstance
shall, in any jurisdiction and to any extent, be invalid or unenforceable, such
term or such provision shall be ineffective as to such jurisdiction to the
extent of such invalidity or unenforceability without invalidating or rendering
unenforceable any remaining terms or provisions of such Bond Document or the
application of such term or provision to circumstances other than those as to
which it is held invalid or unenforceable.

 

17

--------------------------------------------------------------------------------


 

ARTICLE IX

 

GUARANTEE

 

SECTION 9.01.            Guarantee.

 

(a)  The Guarantor agrees to pay in full to the holder of each Bond, the
principal of, and interest on, the Bonds when due, whether at maturity, upon
redemption or otherwise (the “Guaranteed Obligations”), on the applicable due
date for such payment.

 

(b)  The Guarantor’s obligations hereunder shall inure to the benefit of and
shall be enforceable by any holder of a Bond if, for reason beyond the control
of such holder, such holder shall have failed to receive the interest or
principal, as applicable, payable to such holder any payment date, redemption
date or stated maturity date.  The Guarantor hereby irrevocably agrees that its
obligations hereunder shall be unconditional, irrespective of the validity,
legality or enforceability of, or any change in or amendment to, this Agreement,
the Pledge Agreement or any Bond, the absence of any action to enforce the same,
the waiver or consent by the holder of any Bond or by the Collateral Agent with
respect to any provisions of this Agreement or the Pledge Agreement, or any
action to enforce the same or any other circumstance that might otherwise
constitute a legal or equitable discharge or defense of a guarantor.  The
Guarantor hereby waives diligence, presentment, demand of payment, protest or
notice with respect to each Bond or the interest represented thereby, and all
demands whatsoever, and covenants that the guarantee will not be discharged
except upon complete irrevocable payment of the principal and interest
obligations represented by the Bonds.

 

(c)  The Guarantor shall be subrogated to and is hereby assigned all rights of
the holder of the Bonds against Issuer and the proceeds of the Qualified
Collateral, all in respect of any amounts paid by the Guarantor pursuant to the
provisions of the guarantee contained in this Article IX.  Each holder shall
execute and deliver to the Guarantor in each holder’s name such instruments and
documents as the Guarantor may reasonably request in writing confirming or
evidencing such subrogation and assignment.

 

(d)  No reference herein shall alter or impair the guarantee, which is absolute
and unconditional, of the due and punctual payment of principal of, and interest
on, the Bonds, on the dates such payments are due.

 

(e)  The guarantee is not an obligation of, and is not a guarantee as to
principal or interest by the Farm Credit Administration, the United States or
any other agency or instrumentality of the United States (other than the
Guarantor).

 

(f)  The guarantee shall be governed by, and construed in accordance with,
Federal law.  To the extent Federal law incorporates state law, that state law
shall

 

18

--------------------------------------------------------------------------------


 

be the laws of the State of New York applicable to contracts made and performed
therein.

 

SECTION 9.02.            Control by the Guarantor. If the Guarantor is the
Control Party, the Guarantor shall be considered the holder of all Bonds
outstanding for all purposes under the Pledge Agreement and shall be permitted
to take any and all actions permitted to be taken by the holder thereunder.  The
Control Party will have the sole right to direct the time, method and place of
conducting any proceeding for any remedy available to the Collateral Agent or
any holder with respect to the Bonds or exercising any power conferred on the
Collateral Agent with respect to the Bonds provided that:

 

(a)         such direction shall not be in conflict with any rule of law or with
the Pledge Agreement;

 

(b)         the Collateral Agent shall have been provided with indemnity from
the Control Party reasonably satisfactory to it; and

 

(c)          the Collateral Agent may take any other action deemed proper by
such Collateral Agent that is not inconsistent with such direction, provided,
however, that the Collateral Agent need not take any action which it determines
might expose it to liability.

 

[SIGNATURE PAGE FOLLOWS]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
by an authorized officer as of the day and year first above written.

 

 

 

FARMER MAC MORTGAGE
SECURITIES CORPORATION

 

 

 

By:

/s/R. Dale Lynch

 

Name:

R. Dale Lynch

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

FEDERAL AGRICULTURAL

MORTGAGE CORPORATION

 

 

 

 

By:

/s/ R. Dale Lynch

 

Name:

R. Dale Lynch

 

Title:

Senior Vice President — Chief Financial

Officer and Treasurer

 

 

 

 

 

 

 

FARMLAND PARTNERS OPERATING
PARTNERSHIP, LP

 

 

 

 

By:

/s/ Luca Fabbri

 

Name:

Luca Fabbri

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

 

 

FARMLAND PARTNERS INC.

 

 

 

 

By:

/s/ Luca Fabbri

 

Name:

Luca Fabbri

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
BOND PURCHASE AGREEMENT

 

Addresses for Notices

 

1.                                      The addresses referred to in
Section 8.03 hereof, for purposes of delivering communications and notices, are
as follows:

 

If to the Purchaser or Farmer Mac:

Federal Agricultural Mortgage Corporation
1999 K Street, NW 4th Floor
Washington, DC 20006
Fax:  202-872-7713
Attention of: Chief Financial Officer

 

With a copy to:

Federal Agricultural Mortgage Corporation
1999 K Street, NW 4th Floor
Washington, DC 20006
Fax:  202-872-7713
Attention of: Capital Markets Group

 

With a copy also to:

Federal Agricultural Mortgage Corporation
1999 K Street, NW 4th Floor
Washington, DC 20006
Fax:  202-872-7713
Attention of: General Counsel

 

If to Issuer or the REIT:

Farmland Partners Inc.

8670 Wolff Court, #240

Westminster, CO 80031

Attention of: Chief Financial Officer

 

With a copy to:

Morrison & Foerster

250 West 55th Street

New York, NY 10019

Attention of: Christopher Delson, Esq.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

TO

AGVANTAGE BOND PURCHASE AGREEMENT

 

FORM OF PRICING AGREEMENT

 

The Federal Agricultural Mortgage Corporation, a federally chartered
instrumentality of the United States and an institution of the Farm Credit
System (“Farmer Mac”), Farmer Mac Mortgage Securities Corporation, a wholly
owned subsidiary of Farmer Mac (the “Purchaser”), Farmland Partners Operating
Partnership, LP, a Delaware limited partnership (“Issuer”), and Farmland
Partners Inc., a Maryland corporation and the parent company of Issuer (the
“REIT”), agree that, on                    , 20     (the “Closing Date”), the
Purchaser will purchase from Issuer and Issuer will sell to the Purchaser
$                                 aggregate principal amount of [Fixed Rate]
[Floating Rate] AgVantage Bonds (the “Bonds”) with the following terms:

 

Bond Interest Rate:

 

[Initial Bond Interest Rate:                        ]

 

[Floating Rate Index:                        ]

 

[Interest Rate Margin:                        ]

 

[Interest Rate Reset Dates:                        ]

 

Interest Payment Dates:

 

Interest Periods:

 

[The Bonds may not be prepaid at any time.][The Bonds may not be prepaid prior
to                          , 20    .  On or after                           
    , 20     the Bonds may be prepaid on the scheduled call dates set forth
herein, in whole [only] [or in part], at the option of Issuer, according to the
terms of the Bond Purchase Agreement (as defined below).][The Bonds may be
prepaid in whole [only] [or in part] at any time.]

 

[Scheduled call dates:                                     ]

 

Maturity Date:

 

The Bonds shall be obligations of Issuer.  The issuance and sale of the Bonds by
Issuer to the Purchaser shall occur under the terms and conditions of the
Amended and Restated AgVantage Bond Purchase Agreement, dated as of March 1,
2015, among Farmer Mac, the Purchaser, Issuer and the REIT (the “Bond Purchase
Agreement”).  All of the provisions contained in the Bond Purchase Agreement are
hereby incorporated by reference in their entirety and shall be deemed to be a
part of this Pricing Agreement to the same extent as if such provisions had been
set forth in full herein.  Capitalized terms used herein and not defined herein
shall have the meanings given to those terms in the Bond Purchase Agreement. 
This Pricing Agreement may be executed in two or more counterparts.

 

--------------------------------------------------------------------------------


 

In the event of any inconsistency between the terms of this Pricing Agreement
and the Bond Purchase Agreement, the terms of this Pricing Agreement shall
apply.

 

 

Agreed to this      day of               , 20    .

 

 

Federal Agricultural Mortgage Corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Farmer Mac Mortgage Securities Corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Farmland Partners Operating Partnership, LP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Farmland Partners Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[FORM OF BOND]

 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP

 

% Fixed Rate Senior AgVantage Bond due

 

, 20      

 

FOR VALUE RECEIVED, the undersigned, FARMLAND PARTNERS OPERATING PARTNERSHIP, LP
(the “Issuer”), hereby promises to pay to FARMER MAC MORTGAGE SECURITIES
CORPORATION, a wholly owned subsidiary of Farmer Mac (as defined below) (“the
Purchaser”), or registered assigns, the principal sum of
                               MILLION DOLLARS ($      ,000,000.00) on
                                    , together with interest computed from the
date hereof according to the terms of the Bond Purchase Agreement (as defined
below).

 

Payments of principal and interest on this Bond are to be made in lawful money
of the United States of America at such place as shall have been designated by
written notice to Issuer from the registered holder of this Bond as provided in
the Bond Purchase Agreement referred to below.

 

This Bond is issued pursuant to an Amended and Restated AgVantage Bond Purchase
Agreement, dated as of March 1, 2015, as well as the Pricing Agreement for
$                     Fixed Rate Bonds dated as of                  , 20    
(together, as from time to time amended, the “Bond Purchase Agreement”), among
the Issuer, the REIT, the Purchaser and Federal Agricultural Mortgage
Corporation (“Farmer Mac”), and is entitled to the benefits thereof.  This Bond
is also entitled to the benefits of the Amended and Restated Pledge and Security
Agreement, dated as of March 1, 2015, among the Issuer, the REIT, the Purchaser,
Farmer Mac and the Collateral Agent named therein.

 

Capitalized terms used herein and not defined herein shall have the meanings
given to those terms in the Bond Purchase Agreement.

 

This Bond is a registered Bond and, upon surrender of this Bond for registration
of transfer or exchange, accompanied by a written instrument of transfer duly
executed by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Bond will be issued to, and registered in the name
of, the transferee.  Prior to due presentment for registration of
transfer, Issuer may treat the person in whose name this Bond is registered as
the owner hereof for the purpose of receiving payment and for all other
purposes, and Issuer will not be affected by any notice to the contrary.  This
Bond is the obligation of the Issuer.

 

[This Bond may not be prepaid at any time.][This Bond may not be prepaid prior
to                          , 20    .  On or after                           
    , 20     this Bond may be prepaid at any time, in whole [only] [or in part],
at the option of Issuer, according to the terms of the Bond Purchase Agreement
and provided that, if such optional prepayment is made on a date other than

 

--------------------------------------------------------------------------------


 

an Interest Payment Date, accrued interest on the principal amount hereof that
is being prepaid shall be payable through and excluding the date such optional
prepayment is made.][This Bond is prepayable at any time by Issuer, in whole
[only] [or in part] at the option of Issuer on the terms set forth in the Bond
Purchase Agreement.]

 

If an Event of Default, as defined in the Bond Purchase Agreement, occurs and is
continuing, the principal of this Bond may be declared due and payable in the
manner, at the price and with the effect provided in the Bond Purchase
Agreement.

 

This Bond shall be construed and enforced in accordance with, and the rights of
Issuer and the holder hereof shall be governed by, the laws of the State of New
York, excluding choice-of-law principles of the law of the State of New York
that would require the application of the laws of another jurisdiction.

 

 

 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX B

 

[Reserved]

 

--------------------------------------------------------------------------------


 

ANNEX C

 

FORM OF OFFICERS’ CERTIFICATE

 

Officers’ Certificate

 

TO:                                                                          
Federal Agricultural Mortgage Corporation

 

We,                                   , and                                 ,
                                          , of Farmland Partners Inc. (the
“REIT”) and of Farmland Partners Operating Partnership, LP, (“Issuer”), pursuant
to the Amended and Restated AgVantage Bond Purchase Agreement dated as of
March 1, 2015, among Issuer, the REIT, Farmer Mac Mortgage Securities
Corporation, and Federal Agricultural Mortgage Corporation (the “Bond Purchase
Agreement”), hereby certify on behalf of Issuer and the REIT, as applicable,
that as at the date hereof:

 

(1)           Issuer is an institution organized as a Delaware limited
partnership with the appropriate expertise, experience and qualifications to
make agricultural mortgage loans to the Borrowers;

 

(2)           no material adverse change has occurred in the financial condition
of Issuer or the REIT between the date of the end of the REIT’s most recently
completed Fiscal Year for which Financial Statements are available and have been
provided to Farmer Mac and the date hereof, which has not been set forth in
documents, certificates, or financial information furnished to Farmer Mac or
publicly filed;

 

(3)           all of the representations contained in Section 5.02 of the Bond
Purchase Agreement remain true and correct in all material respects on and as of
the date hereof; and

 

(4)           no Event of Default exists; and

 

(5)           the REIT is in compliance with all Financial Covenants contained
in Section 5.03 of the Bond Purchase Agreement, [except for the Financial
Covenant set forth in Section 5.03(b), which shall not be effective until the
second Fiscal Quarter of the 2015 Fiscal Year].

 

Capitalized terms used in this certificate shall have the meanings given to
those terms in the Bond Purchase Agreement.

 

 

DATED as of this            day of                             ,
                  .

 

 

FARMLAND PARTNERS INC.

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title

 

 

Title

 

 

--------------------------------------------------------------------------------


 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX E

 

FORM OF REIT OFFICERS’ CERTIFICATE

 

We,                                   , and                                 , of
Farmland Partners Inc. (the “REIT”), in connection with that certain Amended and
Restated AgVantage Bond Purchase Agreement dated as of March 1, 2015, among
Issuer, the REIT, Farmer Mac Mortgage Securities Corporation, and Federal
Agricultural Mortgage Corporation (the “Bond Purchase Agreement”), hereby
certify on behalf of the REIT, as applicable, that as of the end of the most
recent Fiscal Quarter:

 

(1)           the REIT’s Leverage Ratio is as follows:

 

a.              Total Debt:

 

b.              Total Assets:

 

i.      Contributed Asset Value Difference:

 

ii.   Total assets:

 

(2)           the REIT’s Fixed Charge Coverage Ratio is as follows:

 

a.              Aggregate EBITDA:

 

b.              Aggregate Non-Cash Expenses:

 

c.               Aggregate interest expense:

 

d.              Aggregate Capitalized Interest:

 

e.               Aggregate preferred dividend payments:

 

f.                Aggregate Lease Payments:

 

(3)           the REIT’s Tangible Net Worth is as follows:

 

a.              Stockholders’ Equity:

 

b.              Contributed Asset Value Difference:

 

c.               Accumulated Depreciation and Amortization:

 

d.              Intangible Asset Value:

 

e.               Minimum Tangible Net Worth:

 

(4)           to our knowledge, the values set forth above in paragraphs
(1)-(3) are correct and accurate in all material respects.

 

--------------------------------------------------------------------------------


 

(5)           the REIT is in compliance with all of the Financial Covenants
contained in the Bond Purchase Agreement.

 

Capitalized terms used in this certificate shall have the meanings given to
those terms in the Bond Purchase Agreement.

 

DATED as of this            day of                             ,
                  .

 

 

FARMLAND PARTNERS INC.

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------